EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brandon Hegstrom (Reg. No. 59,432) on May 19, 2021.
The application has been amended as follows:

claim 4, line 4, deleted “buffers”, inserted after “pair of”, -- driver circuits --;
claim 13, cancelled;
claim 14, cancelled;
claim 15, cancelled;
claim 16, cancelled;
claim 17, cancelled;
claim 20, line 1, inserted after “claim 18,”, -- wherein the second complementary clock signals comprise a first clock signal and a second clock signal, the method --.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Zhang et al., U.S. Patent Application Publication No. 2019/0056760, discloses a clock input buffer receiving a complementary clock signal and providing it to a divider to produce a plurality of divided clock signals [Fig. 3].
[Fig. 1: clock input circuit 21 and clock dividing circuit 200].
Gans, U.S. Patent Application Publication No. 20200160902, discloses a clock input buffer receiving a complementary clock and providing it to a divider circuit [Fig. 3].
Kwak, U.S. Patent Application Publication No. 2009/0295442, discloses a clock input buffer receiving a clock signal and providing it to a clock divider, the clock divider generating a divided complementary clock signal and supplying the complementary clocks to a multi-phase clock generator for generating a plurality of phase-shifted clocks [Fig. 3].
The cited prior art does not teach or suggest, alone or in combination, an apparatus comprising: 
a clock input buffer configured to receive first complementary clock signals and is coupled to a first supply voltage and a second supply voltage, wherein, responsive to the first complementary clock signals, the clock input buffer is configured to drive second complementary clock signals based on the first supply voltage and the second supply voltage; and 
a divider circuit coupled to an internal voltage and the second supply voltage and configured to provide a divided clock signal based on the second complementary clock signals and the internal voltage and the second supply voltage, wherein the internal voltage is different than the first supply voltage.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov